SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

974
CAF 10-01317
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF CHASE J.E.
--------------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;                                   ORDER

ANGELA A.K., RESPONDENT,
AND CHARLES E.E., III, RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

ROBERT W. SCHNIZLER, ATTORNEY FOR THE CHILD, JAMESTOWN, FOR CHASE J.E.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered May 11, 2010 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
adjudged that respondents had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court